Dismissed and Opinion Filed December 8, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01577-CV

                                 WAYNE A. RAND, Appellant

                                                 V.

                            DOROTHY DENNISE RAND, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-1306590

                              MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Lang and Brown
                                    Opinion by Justice Lang

       Appellee has moved to dismiss this appeal based on appellant’s failure to prosecute. See

TEX. R. APP. P. 38.8(a)(1). Our records reflect appellant’s brief was originally due July 16, 2015.

On October 19, 2015, after giving appellant more than ninety additional days to file his brief, we

ordered appellant to file his brief no later than November 9, 2015. In our order, we cautioned

appellant that no further extensions would be granted. To date, however, he has not filed his

brief. He also has not filed a response to appellee’s motion, which was filed November 24,

2015. Because appellant has failed to file his brief, we grant appellee’s motion and dismiss the

appeal. See id.; see also TEX. R. APP. P. 42.3(b),(c).

                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
141577F.P05                                           JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WAYNE A. RAND, Appellant                           On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01577-CV        V.                       Trial Court Cause No. DF-1306590.
                                                   Opinion delivered by Justice Lang. Chief
DOROTHY DENNISE RAND, Appellee                     Justice Wright and Justice Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Dorothy Dennise Rand recover her costs, if any, of this appeal
from appellant Wayne A. Rand.


Judgment entered this 8th day of December, 2015.




                                             –2–